                          UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON
 In Re:
       Mark R Hopkins                                Case No. 1 8 - 3 0 9 3 8 - d w h 1 3
       Kathryn L Hopkins
                                                           DEBTOR’S NOTICE OF INTENT
         Debtors,                                          TO SELL REAL PROPERTY




        Debtors Mark and Kathryn Hopkins, through their attorney Michael Shurtleff,
move the court for an order allowing the sale of real property located at 633 NE 7th
Street, McMinnville, OR. 97128. The legal description of this property is attached
hereto as Exhibit A and by this reference incorporated as if fully set forth herein.

1. The Buyer, Matthew Hopkins is the debtor's son.

2. The sale is subject to the approval of the Chapter 13 trustee.

3. Attached as Exhibit B is a copy of the Residential Real Estate Sale Agreement.

4. The proceeds from the sale of debtor’s property shall first pay cost of sale, including
realtor’s commission and closing costs, and then all existing liens and encumbrances and any

remainder, beyond what debtors may exempt, shall be paid to the Chapter 13 trustee.

YOU ARE NOTIFIED that unless you file an objection to this notice no later than

twenty-one (21) days after the service date, and set forth the specific grounds for the

objection and your relation to the case, with the Clerk of the Court, 1050 SW 6th Ave

#700, Portland, OR. 97204 and the Debtor’s attorney, Michael Shurtleff, PO Box 5250

Salem, OR. 97304




Page 1 of 4 – NOTICE OF INTENT TO SELL REAL PROPERTY
the Debtor will take the proposed action or apply for an order if required, without further

notice or a hearing.




        Dated: June 29, 2019


                                              Respectfully Submitted:
                                              SALEM LAW, LLC

                                              /s/ Michael A. Shurtleff
                                              Michael A. Shurtleff, OSB #095070
                                              PO Box 5250, Salem, Oregon 97304
                                              (503) 798-8708: (503) 664-4316
                                              ms@salemlawllc.com
                                              Attorney for Debtor(s)




Page 2 of 4 – NOTICE OF INTENT TO SELL REAL PROPERTY
                                 CERTIFICATE OF SERVICE

           I, Michael Shurtleff, certify that I served the forgoing document via ecf which will
   in turn serve
      Michael Shurtleff on behalf of debtors, ms@salemlawllc.com


     Wayne Godare - Chapter 13 Trustee, c0urtmai1@portland13.com


     US Trustee, Eugene USTPRegion18.EG.ECF@usdog.gov

     JESSE A BAKER on behalf of Creditor U.S. Bank Trust, N.A., as Trustee for LSF9
     Master Participation Trust jbaker@aldridgepite.com

     GADI SHAHAK on behalf of Creditor Welld Fargo Holdings/Wells Fargo Bank
     gshahak@logs.com

     And Via First class mail, postage prepaid, on all creditors who filed a proof of claim
     or made an appearance as a party in the case as of June 28, 2019, Including:

     ODR Bkcy
     955 Center St NE
     Salem OR 97301-2555

     IRS
     POB 7346
     Philadelphia, PA 19101-7346

     Quantum3 Group LLC as agent for
     Credit Corp Solutions Inc
     PO Box 788
     Kirkland, WA 98083-0788

     Wells Fargo Bank, N.A.
     MAC N9286-01Y
     Default Document Processing
     1000 Blue Gentian Road
     Eagan, MN 55121-7700




Page 3 of 4 – NOTICE OF INTENT TO SELL REAL PROPERTY
      Verizon
      by American InfoSource LP as agent
      4515 N Santa Fe Ave
      Oklahoma City, OK 73118

      Directv, LLC
      by American InfoSource LP as agent
      4515 N Santa Fe Ave
      Oklahoma City, OK 73118

      Willamette Valley Medical
      Resurgent Capital Services
      PO Box 1927
      Greenville, SC 29602




        Dated June 29, 2019



                                       Respectfully Submitted:
                                       SALEM LAW, LLC

                                       /s/ Michael A. Shurtleff
                                       Michael A. Shurtleff, OSB #095070
                                       PO Box 5250, Salem, Oregon 97304
                                       (503) 798-8708: (503) 664-4316
                                       ms@salemlawllc.com
                                       Attorney for Debtor(s)




Page 4 of 4 – NOTICE OF INTENT TO SELL REAL PROPERTY
                                    Exhibit A

Legal Description: Township 4S Range 4W Section 21 Qtr B QQtr B TaxLot 15700 Lot 2
                   Block 1 SubdivisionName TONEY'S ADDITION
                                                                                      EXHIBIT B


                                                                                                                                             I   Sale Agreement # Ol. /$!20)'1 W               §

                                                                            FINAL AGENCY ACKNOWLEDGMENT

         Both Buyer and Seller acknowledge having received the Oregon Real Estate Agency Disclosure Pamphlet, and hereby acknowledge and consent
 2       to the following agency relationships in this transaction: �W�a=r�re�n�G�
                                                                                 o�o=d ___________________________

 3       ________________________ (Name of Buyer's Agent(s)*), Oregon Lie.# =2=--                                                                 01�2=51 58
                                                                                                                                                        � -=- =--7�1�-----
 4       of                                                     McMinnville                                                                    (Name of Real Estate Firm(s)*)
 5       Buyer's Agent's Office Address                  224 N. Baker Street, McMinnville, OR 97128                             , Company Lie. # =2-=-  00=--7'-'0  3:.=2:.::6-=-
                                                                                                                                                                               6_____
 6       Phone#1 503-883-4480                    Phone #2 503-883-4480                    E-mail o� �n�eg�o�o�d=r�e=a� lto
                                                                                                                                                                  =
                                                                                                                                          ��m�-----------
                                                                                                                         �r�@-Y�a=h�o�o=.co
 7       is/are the agent of (check one):           D
                                             Buyer exclusively ("Buyer Agency"). [xi Both Buyer and Seller ("Disclosed Limited Agency").
 8                                      Warren G ood                                    (Name of Seller's Agent(s)*), Oregon Lie. # _20�1_ 2 _ 1 � 5�8�7�1______
 9       of                                   Berkshire Hathaway N o rth West Services                                                       (Name of Real Estate Firm(s)*)
10       Seller's Agent's Office Address               224 NE Baker St, McMinnville, OR 97128-4919                              , Company Lie. # =2-=-  007  � 0 � 3
                                                                                                                                                                   � =2=  6-=- 6_____
11       Phone#1 -------��_Phone #2 -------��-E -mail ___________________ ___
12       is/are the agent of (check one):           D
                                             Seller exclusively ("Seller Agency"). [xi Both Buyer and Seller ("Disclosed Limited Agency").
13       *If Buyer's and/or Seller's Agents and/or Firms are co-selling or co-listing in this transaction, all Agents and Firm names should be
14       disclosed above.
15       If both parties are each represented by one or more Agents in the same Real Estate Firm, and Agents are supervised by the same principal broker in
16       that Real Estate Firm, Buyer and Seller acknowledge that said principal broker shall become the disclosed limited agent for both Buyer and Seller as
17       more fully explained in the Disclosed Limited Agency Agreements that have been reviewed and signed by Buyer, Seller and Agent(s).
18       Buyer shall sign this acknowledgment at the time of signing this Agreement before submission to Seller. Seller shall sign this acknowledgment at the
19       time this Ag ement is first submitted to Seller, even if this Agreement will be rejected or a counter offer will be made. Seller's signature to this Final
20       Agency A      owledgment shall not constitute acceptance of this Agreement or any terms therein.

21                                                                                             Print Matthew Ho[!kins                                                  Date     /-!�/1                  f-


22                                                                                             Print                                                                   Date                             f-


23                                                                                             Print Mark Ho[!klns                                                     Date        6/'1 71
                                                                                                                                                                               h. -1212
                                                                                                                                                                                                        f-


24                                                                                         � Print Kath!]ln L. Ho[!kins                                                Date                             f-




                                                                 RESIDENTIAL REAL ESTATE SALE AGREEMENT
25          THIS AGREEMENT IS INTENDED TO BE A LEGAL AND BINDING CONTRACT. IF IT IS NOT UNDERSTOOD, SEEK COMPETENT LEGAL
26          ADVICE BEFORE SIGNING. FOR AN EXPLANATION OF THE PRINTED TERMS AND PROVISIONS IN THIS FORM REGARDING TIMING,
27               NOTICE, BINDING EFFECT, ETC., SELLER AND BUYER ARE ENCOURAGED TO CLOSELY REVIEW THE DEFINITIONS AND
28                                                            INSTRUCTIONS SECTION BELOW.
29       1. PRICE/PROPERTY DESCRIPTION: Buyer =Ma = =tt=he=--w�H�o�p=k=in=s_________ _________ _________
30
31       offers to purchase from Seller Mark Ho[!kins, Kath!]ln L. Ho[!kins
32
33       the following described real property (hereinafter "the Property") situated in the State of Oregon, County of -'- m"'h"'il"-
                                                                                                                       Y=a"-       1 ___________
34       and commonly known or identified as (insert street address, city, zip code, tax identification number, lot/block description, etc.)
35       633 NE 7th St McMinnville OR 97128-3904
36       15700
37       (Buyer and Seller agree that if it is not provided herein, a complete legal description as provided by the title insurance company in accordance with
38       Section 9 (Title Insurance) below shall, where necessary, be used for purposes of legal identification and conveyance of title.)
39       for the Purchase Price (in U.S. currency) of ...................................................................................................................       A$   :Lb.S:,    t500
40       on the following terms: Earnest money herein receipted for ...............................                      B$      5
                                                                                                                              00, OCJ
41       on ________, as additional earnest money, the sum of .................                                          C$ ________
42       at or before Closing, the balance of down payment ..........................................                    D $ ________
43       at Closing and upon delivery of [xi DEED                  D CONTRACT the balance of the Purchase Price......................................
44    shall be paid as agreed in Financing Section of the Agreement.                                                                                             (Lines B, C, D and E should equal Line A)


     I   Buyer Initials    [11JI-       I:tJt        Date /- / (-/          '1                                                         I Seller Initials   fl\t/-      !}�)L ,k    Date      Jq    1,
         This form has been licensed for use solely by Warren Good pursuant to a F orms License Agreement with Orego n Real Estate Forms, LLC.
         LINES WITH THIS SYMBOL <- REQUIRE A SIGNATURE OF BUYER AND/OR SELLER AND DATE
         Copyright Oregon Real Estate Forms, LLC 2019              www.orefonline.com
         No portion may be reproduced without express permission of Oregon Real Estate Forms, LLC                                    OREF 001
                                               RESIDENTIAL REAL ESTATE SALE AGREEMENT-Page 1 of 11
 Mc/\linn\'illc, 224 N. U�kcr Street Mcl\llnnvillc on. 97128                                                                   Phone: 50J.S8J-t480                    Fax: 503-472-8866      l\lauhcw Hopkins
 Warren Good                                       Produced with zipForm® by zlplogix 18070 Fifteen Mile Road, Fraser, Micl1igan 48026 \WfWziolooix com
